DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Relevant art is found in the attached Notice of References Cited.  The closest art is Kageyama et al. (JP-2020062947-A), which was cited by Applicant in the 04/27/2021 IDS.  Kageyama was filed in Japan on 10/17/2018.  Since Kageyama is a foreign document, it does not have a date under 35 U.S.C. 102(a)(2).  Since Kageyama was published on 04/23/2020, it does not have an old enough date under 35 U.S.C. 102(a)(1).

Regarding claim 1, Kageyama discloses:
A display system comprising: 
a display device having a display screen (Kageyama : Fig 2-3; display unit 11; [0016]); 
a reflection optical system including at least a last reflective member, on which light that has emerged from the display screen of the display device is incident either directly or indirectly, the last reflective member being arranged to reflect the light toward a viewer's eyes (Kageyama : Fig 2-3; concave mirror 13; eyepoint EP; [0016]; [0018]); 
a housing holding the display device and the reflection optical system (Kageyama : Fig 2-3; housing 10; [0016]-[0017]); and 
a shield member held by the housing to assume either a shielding state or an unshielding state, the shielding state being a state where the shield member at least partially cuts off light incident on, or reflected from, the last reflective member, the unshielding state being a state where the shielding state is canceled (Kageyama : Fig 2-3; transmitting unit 14; [0016]; [0045] transmissive and non-transmissive states of transmissive portion 14), 
the shield member being arranged to, in the shielding state, reflect, toward the viewer's eyes, external light impinging on the housing (Kageyama : Fig 2-3; [0045]-[0051]; reflector function), 
the housing having a holding structure configured to hold the shield member, no matter whether the shield member assumes the shielding state or the unshielding state (Kageyama : Fig 2-3; [0045]-[0051]).

Regarding claim 2, Kageyama discloses:
The display system of claim 1, wherein 
the reflection optical system further includes a half mirror (Kageyama : Fig 2-3; reflecting unit 12; [0016]; [0024]; [0027]-[0030]; half mirror), and 
the light that has emerged from the display screen of the display device is incident on the last reflective member via the half mirror, and the light reflected from the last reflective member is transmitted through the half mirror and then incident on the viewer's eyes (Kageyama : Fig 2-3; [0016]; [0024]; [0027]-[0030]; [0045]-[0051]).

Regarding claim 16, Kageyama discloses:
The display system of claim 1, further comprising a driving unit configured to switch a state of the shield member from the unshielding state to the shielding state in accordance with output of a detection sensor configured to detect a situation in a predetermined detection area (Kageyama : Fig 3; control unit 15, which includes determination unit to detect ambient light, operates transmissive and non-transmissive states of transmissive portion 14; [0046]-[0051]).

Regarding claim 18, Kageyama discloses:
The display system of claim 16, wherein 
the reflection optical system further includes a half mirror (Kageyama : Fig 2-3; reflecting unit 12; [0016]; [0024]; [0027]-[0030]; half mirror), and 
the light that has emerged from the display screen of the display device is incident on the last reflective member via the half mirror, and the light reflected from the last reflective member is transmitted through the half mirror and then incident on the viewer's eyes to present an image to the viewer (Kageyama : Fig 2-3; [0016]; [0024]; [0027]-[0030]; [0045]-[0051]).

Regarding claim 19, Kageyama discloses:
The display system of claim 16, wherein the detection sensor includes a light quantity sensor configured to detect a quantity of at least part of the external light coming from the detection area (Kageyama : [0047]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488